Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12, 1975, which affirmed the decision of a referee disqualifying claimant from receiving benefits effective February 2, 1975 on the ground that she voluntarily left her employment without good cause; charging her with an overpayment of $76 in benefits, ruled to be recoverable; and holding that she willfully made a false statement to obtain benefits by reason of which a forfeiture of eight effective days was imposed in reduction of future benefits. The question of "good cause” for leaving employment is factual and there is substantial *855evidence in the record to support the board’s finding that claimant left her employment while there was still work available. The fact that claimant gave the terse statement "no work” as the reason for her leaving is unchallenged on the record and her testimony to the contrary at her hearing only created a question of fact which was resolved against her. There is substantial evidence on the record supportive of the finding that she left her employment voluntarily. The resolution of the factual issues mandates the charge of overpayment and forfeiture of eight effective days as a matter of law (Labor Law, § 594). Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Main, JJ., concur.